 Case 5:20-cv-00157-AB-SHK Document 12 Filed 05/11/20 Page 1 of 1 Page ID #:54



1
                                                                                JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10   Maher Roman,                                   Case No. ED CV 20-00157-AB (SHKx)
11                    Plaintiff,
12                                                  ORDER OF DISMISSAL FOR
     v.
13                                                  LACK OF PROSECUTION WITHOUT
     United States Department of Veterans           PREJUDICE
14   Affairs,
15                    Defendants.                   (PURSUANT TO LOCAL RULE 41)
16
17
18         On April 23, 2020, the Court issued an Order to Show Cause why this case
19   should not be dismissed for lack of prosecution. A written response to the Order to
20   Show Cause was filed on that same date. On April 24, 2020 in light of the response,
21   the Court continued the Order to Show Cause response deadline to May 7, 2020. No
22   response having been filed to the Court’s Order to Show Cause,
23         IT IS ORDERED AND ADJUDGED that the above-entitled case is dismissed,
24   without prejudice, for lack of prosecution and for failure to comply with the orders of
25   the Court, pursuant to Local Rule 41.
26   Dated: May 11, 2020             _______________________________________
27                                   ANDRÉ BIROTTE JR.
                                     UNITED STATES DISTRICT COURT JUDGE
28
                                               1.
